Motions Granted; Order filed April 15, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00889-CR
                                 ____________

                     NOE GERARDO MORIN, Appellant

                                       V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1306502


                                    ORDER

      A jury convicted appellant of murder and assessed punishment at life in
prison. Appellant’s court-appointed counsel, Ellis McCullough, filed a brief in
which he concludes the appeal is wholly frivolous and without merit. See Anders v.
California, 386 U.S. 738 (1967). Counsel also filed a motion to withdraw from
representing appellant.

      On April 8, 2014, the trial court conducted a hearing and determined that
counsel had not complied with the dictates of Anders v. California. The court
appointed substitute counsel, Angela Cameron of the Harris County Public
Defender’s Office, to represent appellant in this appeal. Accordingly, we issue
the following order:

      We GRANT Ellis McCullough’s motion to withdraw and substitute Angela
Cameron as appellant’s appointed counsel. We STRIKE the Anders brief filed in
this court on March 10, 2014.

      On April 9, 2014, appellant’s newly appointed counsel, Angela Cameron,
filed a motion asking that we reset the briefing schedule. We GRANT the motion.
The new appellant’s brief shall be due on or before May 15, 2014, subject to any
extension of time that may be granted.



                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2